UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MINDSPIRIT, LLC,

                            Plaintiff,                              ORDER

              - against -                                      15 Civ. 6065 (PGG)

 EV ALUESERVE LTD.,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the funds deposited with the Clerk of Court pursuant

to the Stipulation and Order dated January 20, 2020 (Dkt. No. 172) shall be deposited into the

Court's Registry Investment System.

Dated: New York, New York
       January-5,2020
                                             SO ORDERED.



                                             flt.'#
                                             United States District Judge
